Waterman, J. Judgment was rendered in this cause, it being an action for forcible detainer, on the 19th day of June, 1890. On the 23d of June defendants prayed an appeal, but no bond was filed until the 27th of that month. This was not a compliance with the statute permitting appeals in such cases. The statute permits an appeal, “provided the appeal is prayed and bond is filed within five days from the rendition of the judgment.” Starr & C. Ill. Stats., 1183. The court had no power to extend the time within which a bond could be filed. The motion to dismiss the appeal will therefore be granted. Appeal dismissed.